Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are pending in this application.


Response to Arguments

Applicant’s filing of a terminal disclaimer with respect to nonstatutory double patenting rejection have been fully considered and are persuasive.  The claims rejected on the ground of nonstatutory double patenting have been withdrawn. 



Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record

Dong teaches a method of managing cell annotations in a multidimensional dataset where the contribution data is arranged in N dimensions in a multidimensional database, and wherein N is greater than two (see [0020] - [0024], multidimensional dataset).  Users may retrieve and view any created annotations within the multidimensional dataset (see [0017], [0024] - [0028], “The displayed cell 205 may include a visual indicator 206 such as an icon or a cell color, for example. The visual indicator may indicate the presence of extended cell information such as annotations and/or line items. An annotation is a note, or other information intended to supplement the value in the associated displayed cell 205”), wherein the first annotation for the object was previously entered prior to retrieving the first annotation (see [0025], “the user can view any previously created extended cell information associated with the cell 140 underlying the displayed cell 205”).  The method also teaches retrieving a context definition defining a context in which the first annotation was previously entered prior to retrieving the first annotation, wherein the context corresponds to a particular cell of a sheet representative of the contribution data in the multidimensional database, the sheet comprising a two-dimensional cross-section of the multidimensional database characterized by full versions of two of the N dimensions and single values for each of the remaining N dimensions (see Fig. 1, [0020] - [0028], Fig. 1 “cube” where “Each dimension includes a set of members, including a set of product members 111, a set of time members 121, and a set of scenario members 131" of a “particular multidimensional data model” where “dimension members indicating the dimension member values of the underlying cell” represent context definition associated with annotation,[0040], “Every cell in the multidimensional dataset 101 may have one or more annotations” where tracking scenario member for associated annotation represents particular cell of the sheet within the multidimensional cube, Figs. 2-3, [0025] - [0030], “an annotations task 208...When the user selects either task, the user can view any previously created extended cell information associated with the cell 140 underlying the displayed cell 205” and presenting “user interface that may be displayed when a user selects the annotations task 208 in FIG. 2” wherein selected information includes “information may be displayed on the annotations interface, including but not limited to, dimension members indicating the dimension member values of the underlying cell 140”).

Pepper teaches a method of managing source annotation metadata where “complex multidimensional associations may be established that allow many different pathways to be navigated through metadata hierarchies that are completely user-definable” (see [0034] – [0035]).  Within the multidimensional dataset, annotations at different levels of the hierarchy may be managed and viewed by a user (see [0037]). 

The prior art of record, alone or in combination with each other, does not expressly teach a method comprising: storing, by one or more processors of a computing system, and in an annotation table, a first annotation for an object of contribution data for an enterprising system; retrieving, by the one or more processors, the contribution data from the enterprise system, wherein the contribution data is arranged in N dimensions in a multidimensional database, and wherein N is greater than two; retrieving, by the one or more processors, the first annotation from the annotation table, wherein the first annotation for the object was previously entered prior to retrieving the first annotation; retrieving, by the one or more processors, a context definition defining a context in which the first annotation was previously entered prior to retrieving the first annotation, wherein the context corresponds to a particular cell of a sheet representative of the contribution data in the multidimensional database, the sheet comprising a two-dimensional cross-section of the multidimensional database characterized by full versions of two of the N dimensions and single values for each of the remaining N dimensions; generating, by the one or more processors, a link to the context defined by the context definition and corresponding to the particular cell of the sheet representative of the contribution data in the multidimensional database; outputting, by the one or more processors, the link in a graphical user interface; and displaying the first annotation in the graphical user interface when the link is selected.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169